Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate footnote 1 of the Court of Appeals judgment, and we remand this case to the Wayne Circuit Court to determine whether the court would have imposed a materially different sentence under the sentencing procedure described in People v Lockridge, 498 Mich 358 (2015). On remand, the trial court shall follow the procedure described in Part VI of our opinion. If the trial court determines that it would have imposed the same sentence absent the unconstitutional restraint on its discretion, it may affirm the original sentence. If, however, the trial court determines that it would not have imposed the same sentence absent the unconstitutional restraint on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.